Citation Nr: 9925254	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  91-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, on a direct basis or as secondary to a 
back disorder.  



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, Roger Pittman, M.D., Robert Paige, and  
[redacted]


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 16, 1964, to 
February 25, 1964.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1990 and January 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The Board notes that the veteran's claims of entitlement to 
service connection for a back disorder and an acquired 
psychiatric disorder, on a direct basis, were the subject of 
prior final disallowances.  Those claims were denied by a 
Board decision in April 1987, and a subsequent Board decision 
in August 1989 found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a back disorder.  A Board decision of June 4, 1996 found that 
new and material evidence had been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder, and denied that claim on the merits; and found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a back disorder.  The 
veteran appealed the Board's June 4, 1996, decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999) (Court), which vacated the Board's decision, except to 
the extent that it reopened the claim for service connection 
for an acquired psychiatric disorder, and remanded the case 
to the Board for readjudication.  [redacted].  Since the Court's decision, 
the veteran has submitted additional evidence on both claims 
and waived RO consideration of that evidence.  




FINDINGS OF FACT

1.  A decision of the Board of Veterans' Appeals in August 
1989 denied entitlement to service connection for a back 
disorder on the basis that a preexisting back disorder was 
not aggravated in service.  

2.  Additional evidence submitted since August 1989 is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a back disorder.  

3.  Competent medical evidence has related current chronic 
thoracolumbar pain to service.  

4.  The veteran has suffered from depression since an episode 
of back pain in service.  


CONCLUSIONS OF LAW

1.  A decision of the Board of Veterans' Appeals in August 
1989, denying entitlement to service connection for a back 
disability, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 3.104(a) (1998).  

2.  Additional evidence submitted since August 1989 is new 
and material evidence, and the veteran's claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  Major depressive disorder was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disorder

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5.107(a).  In making that 
determination, all of the evidence is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim is found to be well 
grounded, then 


the merits of the claim may be evaluated, after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been met.  

The evidence required to reopen a service connection claim 
must be newly presented or secured evidence which is not 
cumulative of evidence presented before the last prior 
disallowance and which is material to the issue at hand, that 
is, it must be probative of the disputed issue which was the 
basis of the previous final VA adjudication of the claim.  
See Struck v. Brown, 9 Vet. App. 145, 151 (1996); Evans v. 
Brown, 9 Vet. App. 273, 283-84 (1996).  Therefore, in the 
instant case, the issue before the Board is whether 
additional evidence presented or secured since the Board's 
August 1989 decision with regard to the back is new and 
material.  

At the time of the Board's August 1989 decision, the evidence 
of record consisted of the following:  Treatment records from 
a private hospital dated in November 1958; the veteran's 
service medical records; the veteran's statements and 
personal hearing testimony; a statement by an acquaintance of 
the veteran, who is a social worker; a statement by the 
veteran's college track and field coach; a statement by the 
veteran's adoptive father, who is a physician; and a report 
by a VA private orthopedic surgeon.  

The veteran's service medical records disclosed that, at an 
examination for enlistment on January 16, 1964, his spine and 
musculoskeletal system were reported as normal.  On 
February 6, 1964, at an Army hospital dispensary, the veteran 
was seen for back pain and referred to an orthopedic clinic.  
On February 7, 1964, he was admitted to the Army hospital 
with a chief complaint of thoracolumbar pain, posteriorly.  
He had a history of having been shot approximately four years 
earlier by a .22-caliber rifle; a slug lodged in T-12 and had 
resulted in some deformity of T-12 as a residual of a 
fracture.  The veteran stated that "since his injury, he has 
had pain in the thoracolumbar region, which prevented him 
from following an active vocation or participating in 
vigorous exercises in civilian life.  After coming on active 
duty, he noted marked increase of pain in the thoracolumbar 
region on performance of duties required in basic training."  

X-rays of the spine showed a metallic foreign body in the 
body of T-12, associated with some deformity of the vertebra 
secondary to an old fracture.  On physical examination, 
positive findings were limited to the back, where there was 
some limitation of flexion of the lumbar spine and of 
rotation of the thoracic spine because of pain in the spine, 
particularly over the T-12 area.  

During hospitalization, the veteran's condition remained 
unchanged.  He was presented to a medical board.  At a 
medical board examination, diagnoses included pain and 
limitation of motion of the back secondary to an old fracture 
of the thoracic spine incurred when he was shot by a 
.22-caliber rifle prior to service, not in the line of duty, 
and retained foreign body, .22-caliber bullet, in the body of 
T-12.  

On February 14, 1964, the veteran signed a statement 
requesting discharge for physical reasons which existed prior 
to his enlistment.  He stated, "I have a deformity of my back 
which was known by me for approximately four (4) years prior 
to my enlistment in the Army."  On February 20, 1964, the 
medical board found the veteran medically fit for further 
military service.  On February 25, 1964, the veteran was 
separated from service.  His DD Form-214 showed the reason 
for discharge as not meeting medical fitness standards at the 
time of enlistment.  

Records of a private hospital were submitted, which showed 
that, in November 1958, the veteran was seen after being shot 
through the chest with at .22-caliber bullet.  X-rays showed 
the bullet at the anterior aspect of D-12.  It was not 
surgically removed.  

A statement by the University of New Hampshire track and 
field coach indicated that the veteran was a member of the 
program for two years; and in 1961 he set the freshman record 
in the hammer throw, which he would have been unable to do 
with a bad back.  

In October 1985, an acquaintance of the veteran, [redacted], 
L.I.C.S.W., stated that:  She had known the veteran for 
25 years; he had not been in formal treatment 

with her; the veteran had been "battling pain and depression" 
ever since an Army doctor told him he could not remain in the 
Army; he had constant and, often, severe back pain; and, 
since leaving the Army, he had received pain medication from 
a physician.  

In November 1985, the veteran submitted a statement 
concerning his background to a private psychiatrist, in which 
he said, "In 1964, during basic training, I sustained a back 
injury and since then have had constant back pain..."  

In November 1986, G. L. H., M.D., the veteran's adoptive 
father, submitted a statement.  He said that:  The veteran 
was physically fit at service entrance; in service he injured 
his back, coming up against a timber, and developed a painful 
backache with stiffness and, at times, sciatic radiation; and 
he returned home after service with chronic low back pain.  

At a personal hearing in November 1986, the veteran testified 
that:  He recovered very well from the gunshot in 1958; he 
had no problems with his back from shortly after the gunshot 
in 1958 until an incident in basic training in 1964 when he 
hit his back on a wooden timber and "wrenched it"; he was in 
very good shape when he started basic training; "...I hit it 
just, apparently, just about where the bone is in my lower 
back area and that just started the pain.  I don't know if it 
is directly related to the bullet or what the problem was but 
that is what happened"; after the incident, when he wrenched 
his back, he sought treatment the next day; a doctor asked 
him if he would let them remove the bullet in his back; when 
he refused, "he cut me off from the service from there".  

Finally, the evidence at the time of the Board's August 1989 
decision included a report dated in March 1988 by James T. 
Demopoulos, M.D., a private orthopedic surgeon, who treated 
the veteran in November 1958 for a gunshot wound.  He stated 
that, at that time, the veteran did not have a backache; his 
spine was stable; the bullet was not causing any problems; 
thereafter, the veteran was very active in sports; if he had 
had backaches, his father, who was Dr. Demopoulos' colleague, 

would have brought the veteran to see him.  Dr. Demopoulos 
stated, "to the best of my knowledge, we did not have a major 
back injury.  He had no problems with his back for the years 
following this, until he re-injured himself, allegedly in the 
service in 1964."  

Since the Board's August 1989 decision, the veteran and his 
representative have submitted a voluminous amount of 
additional evidence, some of which, the Board finds, is new 
and material.  

Lay statements were submitted from the veteran's three 
sisters and 14 other individuals who had known him before and 
after his period of active duty.  All of his relatives and 
acquaintances stated unequivocally that:  After the gunshot 
wound in November 1958, and prior to service entrance in 
January 1964, the veteran never complained of back pain, and 
there was absolutely no indication that he had any trouble 
with his back; as a high school senior, and as a college 
student for two years, he engaged in vigorous sports 
activity, including the hammer throw, and in vigorous manual 
labor in various part-time and summer jobs.  

In December 1992, Dr. James T. Demopoulos, the physician who 
treated the veteran in November 1958, stated that the bullet 
stopped just anterior to the D-12 vertebral area, and no 
surgical remedy was needed.  He said, "I understand there is 
a question now whether this bullet produced his present 
chronic back condition.  I have reviewed my original hospital 
records, and my answer is an unequivocal 'no'."  

In April 1993, Robert Paige, L.C.S.W., a clinical social 
worker who treated the veteran, pointed out that the 
statement in the service medical records that back pain since 
November 1958 had precluded an active vocation or vigorous 
exercise, which was used to deny his claim for service 
connection for a back disability, was obviously contradicted 
by other evidence.  Mr. Paige stated that, at service 
entrance, the veteran was "a highly conditioned athlete," 
and, if he said while he was a patient in a service 
department hospital that he had had continuous preservice 
back pain, 


that was an indication of his psychic distress and not an 
accurate statement of his medical history.  

In a statement received in April 1991, the veteran stated, "I 
told the doctors I had pain in my back since getting shot 
because I was caving in to their pressure."  He explained 
that that Army doctors were telling him that the gunshot in 
1958 had fractured his spine and he would have to let them 
surgically remove the retained bullet or leave the service.  

The additional evidence also includes a May 1999 report by 
Frank A. Graf, M.D., a private orthopedic surgeon, who 
examined the veteran and rendered a diagnosis of:  "Chronic 
thoracolumbar pain following military service-related injury 
occurring during basic training, with persistent chronic pain 
in the lumbosacral spine continuing through the present."  
Dr. Graf stated, "this patient sustained two substantial 
injuries in his lifetime.  The bullet wound, occurring in 
1958, was potentially life-threatening but through fortunate 
circumstance missed all vital organs, and following his 
gunshot wound, he made a rapid recovery, returning to a 
vigorous physical life.  His low back symptoms date from his 
service-related injury, and there is no relationship between 
his gunshot wound and his chronic thoracolumbar pain.  His 
chronic thoracolumbar pain is directly, causally related to 
his injury while in basic training.  His thoracolumbar 
condition was not a pre-existing condition prior to his 
injury in basic training."  

The Board find that the additional evidence summarized above 
is so significant that it must be considered in order to 
fairly consider the merits of the veteran's claim for service 
connection for a back disorder.  Consequently, the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104(a), 
3.156(a); Hodge, Winters, Elkins.  The Board also finds that 
Dr. Graf's opinion serves to make the veteran's claim for 
service connection for a back disorder well grounded.  
38 U.S.C.A. § 5107(a).  The claim will therefore be 
considered on the merits.  The issue of entitlement to 
service connection for a back disorder will be disorder will 
be addressed in the remand portion of this decision.  

II.  Psychiatric Disorder

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is well grounded.  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).  

Service medical records are negative for any complaint, 
diagnosis, or treatment of psychiatric illness.  

The veteran has stated that, after he injured his back in 
service, and was given the choice of surgery or a discharge, 
he became upset, confused and depressed.  Two of his sisters 
have stated that, on the day he returned home from service, 
he seemed to be very depressed.  A friend, G. B., has stated 
that he saw the veteran the day after he came home and he was 
extremely depressed.  The veteran's adoptive father, 
G. L. H., M.D., a physician, stated that the veteran came 
home from the Army with "a broken spirit", and became 
inactive and depressed.  

[redacted], L.I.C.S.W., stated, in October 1985, that she 
had known the veteran for 25 years and he had been battling 
depression since being told that he had to leave the Army.  
In June 1999, Ms. [redacted] offered her professional opinion as 
a clinical social worker that the veteran had suffered from 
chronic depression in service and since service.  

In November 1985, Elize Noordsij, M.D., a private 
psychiatrist, reported a diagnostic impression of major 
affective disorder, depressive type, with dependency 
features.  In December 1985, Thomas Meyer, M.D., reported a 
diagnostic impression of major depression, nonpsychotic.  
Samuel B. Hagner, M.D., who examined the veteran in August 
1986, reported a diagnostic impression of dependent 
personality disorder, with depressive features.  A VA 
psychologist, who administered the Minnesota Multiphasic 
Personality Inventory Test to the veteran in 

September 1990, reported an impression of major affective 
disorder.  The veteran's case was presented to a VA medical 
center psychiatric case conference in August 1992, and 
diagnostic impressions included major depressive disorder.  

In April 1993, Robert Paige, L.C.S.W., a clinical social 
worker, who had been treating the veteran since September 
1992, offered an opinion that the veteran had suffered from 
severe depression since basic training in 1964.  In June 
1994, two VA psychiatrists who had treated the veteran stated 
that they had reviewed Mr. Paige's narrative report and 
agreed with it.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The determinative issue in this case is whether the veteran's 
current depressive disorder had its onset during his brief 
period of active service and is related to such service, or 
whether he became clinically depressed some time after 
separation from service.  The Board finds that the evidence 
on that issue is in relative equipoise, and, resolving any 
doubt on the issue in the veteran's favor, service connection 
for major depressive disorder is established.  38 U.S.C.A. 
§§ 1131, 5107.  The issue of entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to a back disorder is therefore moot.  


ORDER

Service connection for major depressive disorder is granted.  



REMAND

In considering the merits of the veteran's reopened claim for 
service connection for a back disorder, the Board finds that, 
while the veteran complained of back pain during his brief 
period of active duty, and has complained of back pain since 
then, 
there is no definite diagnosis of a current back disability.  
In this connection, the Board notes that, in May 1999, 
Dr. Frank A. Graf, the orthopedic surgeon, diagnosed "chronic 
thoracolumbar pain", which is a symptom of some disorder, not 
actually a diagnosis of a disorder.  The Board, therefore, 
finds that additional medical information is needed prior to 
a final disposition of the appeal.  

Accordingly, this case is REMANDED to the RO for the 
following:  

The RO should arrange for the veteran to 
be examined by a specialist in 
orthopedics.  It is imperative that the 
examiner review the veteran's medical 
records in the 2claims file and a copy of 
this REMAND.  The examiner should 
determine the nature and extent of any 
current back disorder to include any 
disorder of the spine or paravertebral 
muscles.  If any such disorder(s) is 
found, the examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that the disorder or 
disorders are related to an incident in 
February 1964, when the veteran 
reportedly wrenched his back and hit his 
back on a timber.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for 
service connection for a back disorder may now be granted.  
If the decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  The purpose of 
this REMAND is to obtain clarifying medical information.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Error! Not a valid link.

